Reasons for Allowance
Claims 1, 21 and 30 include allowable subject matter because prior art could not be found to disclose a method for manufacturing items, the method comprising: using a layer-by-layer build process on a polymeric resin to produce one or more partially cured items, and rotating the one or more partially cured items to separate the uncured portions of the polymeric resin from the one or more partially cured items with all of the limitations of independent claims 1, 21 and 30.  The closest prior art is found in Hisada (US 2007/0020561), which discloses a single layer of a partially cured resin rotated to separate the uncured portions of the polymeric resin from the one or more partially cured items (abstract).  However, claims 1, 21 and 30 require a layer-by-layer build process or the treatment of orthodontic appliances, whereas Hisada involves a single resin layer.  As such the Hisada reference is considered non-analogous art, and its teaching of removing excess polymer by rotating would not teach the same things necessary, as a single coating, to a three dimensional object created by a layer-by-layer process with shape and features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762